t c memo united_states tax_court derrick davidson and angela davidson petitioners v commissioner of internal revenue respondent docket no filed date derrick davidson and angela davidson pro sese g chad barton for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for tax_year the issues for decision are whether petitioners are entitled to an alimony deduction of dollar_figure and liable for a sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the attached exhibits by this reference derrick davidson petitioner and angela davidson resided in arkansas at the time they filed their petition petitioner is an attorney petitioner and kelley davidson kelley were married in date the couple separated in date in date the domestic relations division of the circuit_court of washington county arkansas circuit_court granted them a divorce on date circuit judge joanna taylor sent the parties a letter stating in part when i made my ruling from the bench last thursday i failed to mention the following issues that should be included in the decree of divorce the division of debt ordered from the bench shall be considered as support for mrs davidson kelley and shall not be dischargeable in bankruptcy all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure on date the circuit_court issued the first amended decree to the divorce judgment incorporating the terms of the july letter the amended divorce decree provided in part as follows debts the court does find that the defendant petitioner is responsible for payment of the parties’ joint debts as well as those debts that are in his sole name as such the court does find for those reasons announced from the bench that the defendant petitioner is responsible for the sam’s club credit card debt in the approximate amount of dollar_figure the ally financial debt in the approximate amount of dollar_figure the metropolitan bank debt in the approximate amount of dollar_figure the debt owed to jan davidson in the approximate amount of dollar_figure the debt and judgment owed to spiedini restaurant in the approximate amount of dollar_figure the gm credit card debt in the approximate amount of dollar_figure the bank of america debt on the 1st mortgage in the approximate amount of dollar_figure the arvest bank debt on the 2nd mortgage in the approximate amount of dollar_figure the washington county tax collector debt in the approximate amount of dollar_figure and the debt owed to the irs for the income taxes in the amount of dollar_figure the defendant petitioner shall indemnify the plaintiff kelley from these debts the court does find for those reasons announced from the bench that the plaintiff kelley is responsible for the following debts the debt owed to banana republic in the approximate amount of dollar_figure the debt owed to the bank of america in the approximate amount of dollar_figure the arvest bank debt in the approximate amount of dollar_figure the other arvest bank debt in the approximate amount of dollar_figure that her son tyler is also on that note the arvest debt in the approximate amount of dollar_figure the plaintiff kelley shall indemnify the defendant petitioner from these debts alimony in light of the foregoing division of the debts and real and personal_property and having reviewed all the primary and secondary factors of alimony the court recited the court finds that it is not appropriate to award the plaintiff kelley alimony in this case further given this court’s division of the marital property and debt between the parties and because mr davidson’s future income is too speculative to set any kind of time frame on when his income would have to improve for it to inure to the benefit of the plaintiff kelley the issue of alimony will not be held open to allow plaintiff kelley to reopen this case and file a petition for alimony in the future bankruptcy the division of the debt ordered from the bench shall be considered as support for mrs davidson kelley and therefore shall not be dischargeable in bankruptcy it is therefore ordered adjudged and decreed by the court that the plaintiff kelley davidson is entitled to an absolute divorce of and from the defendant derrick davidson that the property shall be divided as is delineated herein and that the issues of debt shall be divided as is delineated herein petitioners hired a certified_public_accountant c p a to prepare their joint federal_income_tax return on that return petitioners claimed an alimony deduction of dollar_figure in determining whether he could claim a deduction for alimony petitioner relied on advice from his c p a the dollar_figure claimed as alimony consisted of petitioner’s payment of dollar_figure for one-half of his and kelley’s joint federal_income_tax debt for dollar_figure for one-half of their joint credit card debt and dollar_figure for one-half of their property taxes kelley did not include any corresponding amount as alimony in her gross_income respondent issued a notice_of_deficiency in which he disallowed petitioners’ alimony deduction and determined that petitioners were liable for a sec_6662 accuracy-related_penalty petitioners timely petitioned this court opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 the taxpayer must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite the taxpayer must also maintain adequate_records to substantiate the amounts of any credits and deductions see sec_6001 sec_1_6001-1 income_tax regs under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability and satisfies certain other requirements 116_tc_438 petitioners have neither alleged nor shown that they satisfied the requirements of sec_7491 therefore the burden_of_proof remains on petitioners ii alimony deduction we first address whether petitioners are entitled to the claimed alimony deduction of dollar_figure for the tax_year a deductible_alimony payments for tax purposes sec_215 and b allows a deduction for the payment of alimony as defined in sec_71 which provides in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse if a payment satisfies all of these factors then the payment is alimony if it fails to satisfy any one of these factors then it is not jaffe v commissioner tcmemo_1999_196 tax ct memo lexis at the labels which the parties or a state court attach to payments are not conclusive 102_f3d_842 6th cir aff’g tcmemo_1995_ the test is whether the foregoing requirements are satisfied id in this case the parties disagree about whether the payments at issue meet the requirements of subparagraph d that is whether petitioner’s obligation to pay kelley’s share of their federal_income_tax joint credit card debt and property taxes survives her death b sec_71 under sec_71 the payor must have no liability to continue payments after the recipient’s death otherwise the payor may not deduct any required related payments see 541_f3d_973 9th cir aff’g tcmemo_2006_105 407_f3d_186 3d cir aff’g tcmemo_2003_163 to determine whether the payor has liability to continue payments after the payee’s death we apply the following sequential approach the court first looks for an unambiguous termination provision in the applicable divorce instrument if there is no unambiguous termination provision then the court looks to whether payments would terminate at the payee’s death by operation of state law and if state law is ambiguous as to the termination of payments upon the death of the payee the court will look solely to the divorce instrument to determine whether the payments would terminate at the payee’s death see hoover v commissioner f 3d pincite 123_tc_258 stedman v commissioner tcmemo_2008_239 tax ct memo lexis at as described above petitioner deducted the following dollar_figure for kelley’s share of their federal_income_tax liability for dollar_figure for kelley’s share of a joint credit card balance and dollar_figure for kelley’s share of their property_tax liability for petitioner is jointly and severally liable for the entire amount of his and kelley’s federal_income_tax liability see sec_6013 assuming the credit card and property_tax liabilities were also joint_and_several petitioner would normally be entitled to the right of contribution for kelley’s half of their joint debt see cologne v commissioner tcmemo_1999_102 however in the amended divorce decree the circuit_court divested him of that right thus the question we must decide is whether petitioner’s right of contribution would be restored if kelley died see id if it would be restored then petitioner’s obligation to make the payments on kelley’s behalf would terminate upon kelley’s death and the payments at issue would satisfy sec_71 in the instant case the divorce decree is silent as to whether petitioner’s obligation to pay kelley’s share of the joint marital debt terminates upon her death therefore the court must look to arkansas law to make this determination c arkansas law arkansas law distinguishes alimony payments which generally last for a specified period from property settlement and division of debt payments which another way we have framed this question is whether kelley’s death would transform the payments from those made on her behalf to those made in petitioner’s individual capacity see zinsmeister v commissioner tcmemo_2000_364 aff’d 21_fedappx_529 8th cir if so their status as alimony payments under sec_71 would have terminated with kelly’s death see id generally vest with the divorce decree and survive the death of either former spouse see ark code ann sec b rudder v hurst s w 3d ark ct app jones v jones s w 2d ark ct app under the arkansas statute in effect for alimony may be awarded under proper circumstances to either party in fixed installments for a specified period of time subject_to the contingencies of the death of either party the remarriage of the receiving party or such other contingencies as are set forth in the award ark code ann sec b in estate of carpenter v carpenter s w 3d ark ct app the arkansas court_of_appeals interpreted this provision to mean if either party dies or if the payee spouse remarries the alimony ends thus we conclude that the disputed payments would satisfy sec_71 if they are alimony under arkansas law in setting the amount of alimony the arkansas courts primarily consider the financial needs of one spouse and the other spouse’s ability to pay brave v brave s w 3d ark citing kuchmas v kuchmas s w 3d ark the arkansas courts also consider a sec_3 arkansas’ alimony statute was amended in it now provides that the liability for alimony shall automatically cease upon among other things t he death of either party ark code ann sec a e secondary factors the financial circumstances of both parties the amount and nature of both current and anticipated income of both parties the extent and nature of the resources and assets of each party and the earning ability and capacity of both parties id although no statute provides for the allocation of marital debt arkansas courts have the authority to allocate debt in a divorce action baker v baker s w 3d ark ct app in determining the division of marital debt the trial_court is not mandated to divide the debt equally williams v williams s w 3d ark ct app and it must apportion the debt in an equitable manner burns v burns ark app lexis at date the allocation must be considered in the context of the distribution of all of the parties’ property boxley v boxley s w 3d ark ct app the effect of an allocation of debt on the spouse’s lifestyle and the relative abilities of the parties to pay the debt are valid considerations in allocating the marital debt ellis v ellis s w 3d ark ct app petitioner has not shown that the payments at issue are alimony under arkansas law or otherwise terminable at kelley’s death for one arkansas law distinguishes alimony from debt allocations the latter are generally considered property_settlements rather than alimony payments see ark code ann sec b rudder v hurst s w 3d pincite see also kelly v kelly s w 3d ark stating that trial courts must consider the debts of divorcing parties in deciding questions of alimony second petitioner has not shown that the allocation of his and kelley’s marital debt was based on the primary and secondary factors considered for an alimony award in fact in the alimony section of the amended divorce decree the circuit_court referenced the alimony factors and stated that an alimony award was not appropriate accordingly because petitioner failed to establish that his obligation to pay kelley’s share of their joint debts without the right of contribution would terminate upon her death he has not satisfied sec_71 to the extent there are any questions about alimony’s automatic termination at death under arkansas law in see supra note the amended divorce decree’s wording does not otherwise suggest that the marital debt allocation would terminate upon kelly’s death petitioner relies on the circuit court’s characterization of the debts as support for mrs davidson not dischargeable in bankruptcy to argue that his debt payments qualify as alimony under sec_71 he contends that if marital debt obligations are alimony under federal bankruptcy law they must also qualify as alimony under the code petitioner’s reliance on the support language in the amended divorce decree is misplaced the circuit_court statement regarding bankruptcy does not control the outcome in this case see 102_f3d_842 6th cir aff’g tcmemo_1995_183 furthermore the character of the payments for federal_income_tax purposes continued we will therefore sustain respondent’s determination as to the deficiency iii sec_6662 accuracy-related_penalty we next address the accuracy-related_penalty under sec_6662 determined in the notice sec_6662 and b and imposes a penalty equal to of any portion of an underpayment that is attributable to negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax sec_6662 defines a substantial_understatement as an understatement that exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 defines understatement as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown on the return reduced by any rebate the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and continued is determined under principles of tax law not bankruptcy law walstatter v commissioner tcmemo_1992_152 tax ct memo lexi sec_170 at see also 126_tc_89 holding that antarctica is not a foreign_country under sec_911 even though it is a foreign_country for purposes of the federal tort claims act that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty see 469_us_241 such reliance does not serve as an absolute defense it is merely a factor to be considered 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 the caselaw sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgments see 115_tc_43 aff’d 299_f3d_221 3d cir the commissioner bears the burden of production with respect to any accuracy-related_penalty under sec_6662 determined in the notice see sec_7491 higbee v commissioner t c pincite to satisfy the burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751 graev v commissioner t c ___ ___ slip op pincite date supplementing and overruling in part graev v commissioner t c ___ date see also 851_f3d_190 2d cir citing higbee v commissioner t c pincite although he bears the burden of production with respect to the accuracy-related_penalty under sec_6662 the commissioner need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions t he taxpayer bears the burden_of_proof with regard to those issues higbee v commissioner t c pincite sec_6751 requires written supervisory approval of the initial determination of certain penalties assuming without finding that respondent has met his burden of production in the instant case we nevertheless conclude that petitioners have carried their burden with respect to reasonable_cause and good_faith petitioners relied on a c p a to prepare their tax_return we accept petitioner’s credible testimony that he accurately provided all the information concerning the alimony deduction to his c p a accordingly petitioners established that they reasonably believed their c p a was a competent tax adviser that they provided him with adequate information and that their reliance on their c p a was in good_faith it is also noteworthy that petitioners relied on the statement in the amended divorce decree that t he division of debt ordered from the bench shall be considered as support for mrs davidson and shall not be dischargeable in bankruptcy to mean that the unequal division of marital debt constituted alimony finally we note the complexity of the law governing the alimony deduction because we hold that petitioners acted in good_faith and with reasonable_cause we need not decide whether respondent carried his burden of production under sec_7491 petitioner is an attorney but he does not practice tax law see 395_f2d_976 5th cir we must note here as a matter of judicial knowledge most lawyers have only scant knowledge of the tax laws in sum having considered all the facts and circumstances we are satisfied that petitioners acted in good_faith and with reasonable_cause under sec_6664 therefore we hold that petitioners are not liable for the accuracy- related penalty under sec_6662 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty under sec_6662
